Jenkins v Maggies Paratransit Corp. (2017 NY Slip Op 04546)





Jenkins v Maggies Paratransit Corp.


2017 NY Slip Op 04546


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4194

[*1]Willie R. Jenkins,	24318/14E Plaintiff-Appellant,
vMaggies Paratransit Corp., et al., Defendants-Respondents.


Kravet, Hoefer & Maher, P.C., Bronx (John A. Maher of counsel), for appellant.
Daniel A. Fried, Yonkers, for respondents.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered April 8, 2016, which denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
Plaintiff failed to establish prima facie that a vehicle operated by defendant Chatham made an unsafe lane change. Although eyewitnesses testified that an Access-A-Ride vehicle struck plaintiff's motorcycle, they did not identify the driver. The amended police accident report is inadmissible hearsay, since it was made by a police officer who did not witness the accident (Kajoshaj v Greenspan , 88 AD2d 538 [1st Dept 1982]). Nor does the traffic summons issued to Chatham constitute evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK